MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),                                     FILED
      this Memorandum Decision shall not be
      regarded as precedent or cited before any                             Mar 29 2018, 9:04 am

      court except for the purpose of establishing                               CLERK
                                                                             Indiana Supreme Court
      the defense of res judicata, collateral                                   Court of Appeals
                                                                                  and Tax Court
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                  ATTORNEY FOR APPELLEE
      Stacy L. Kelley                                         Steven T. Fulk
      Glaser & Ebbs                                           Fulk & Associates L.L.C.
      Indianapolis, Indiana                                   Indianapolis, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      Christine Jarrett,                                      March 29, 2018
      Appellant-Respondent,                                   Court of Appeals Case No.
                                                              49A02-1705-DR-1092
              v.                                              Appeal from the Marion Superior
                                                              Court
      Christopher Jarrett,                                    The Honorable James B. Osborn,
      Appellee-Petitioner                                     Judge
                                                              Trial Court Cause No.
                                                              49D14-1407-DR-24709



      May, Judge.


[1]   Christine Jarrett appeals the denial of the motion to correct error she filed

      following the trial court’s final decree dissolving her marriage to Christopher

      Jarrett. Christine asserts the trial court abused its discretion by refusing her


      Court of Appeals of Indiana | Memorandum Decision 49A02-1705-DR-1092 | March 29, 2018          Page 1 of 10
      requests at trial and in the motion to correct error for spousal maintenance and

      attorney’s fees.


[2]   We affirm.



                               Facts and Procedural History                                 1




[3]   Christine and Christopher married on August 9, 2009. They both worked at

      AT&T at that time. The parties had no children. The parties separated in May

      2014. On July 23, 2014, Christopher filed a petition for dissolution. Christine

      filed a cross-petition on October 2, 2014. In her cross-petition, Christine

      requested spousal maintenance and attorney fees. The trial court set several

      preliminary hearings, but all were continued. On April 5, 2016, December 16,

      2016, and January 26, 2017, hearings were held on Christopher’s Motions for

      Rule to Show Cause. However, no preliminary hearings were held regarding

      Christine’s requests. The final hearing was held on February 21, 22, and 23,

      2017.


[4]   Christine worked at AT&T until January 2013. 2 However, she resigned and

      worked only sporadically afterward. She worked for short periods of time at a




      1
        We remind both counsel of their duty to follow the Indiana Appellate Rules. Indiana Appellate Rule
      46(A)(6) requires the statement of facts be “stated in accordance with the standard of review appropriate to
      the judgment or order being appealed.” Indiana Appellate Rule 46(A)(6)(c) requires the statement of facts
      “shall be in narrative form and shall not be a witness by witness summary of the testimony.” See also Ind.
      App. R. 46(B) (“appellee’s brief shall conform to Section A of this rule . . .”).
      2
          Evidence was presented Christine was on short term disability from AT&T prior to her resignation.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1705-DR-1092 | March 29, 2018             Page 2 of 10
      community action coalition 3 and a collection agency. In 2014, after

      Christopher had vacated the marital residence, Christine put a post on

      Facebook indicating she was employed at Toyota. In an interrogatory answer,

      Christine indicated she had worked for Toyota but was precluded from keeping

      the job because of her health issues. Early in 2016, Christine worked for a short

      period of time at Xerox but resigned when her disability benefits were approved

      in May 2016. Throughout the marriage and the pendency of the divorce,

      Christine also pursued an EEOC claim against AT&T and worked to advance

      her adult son’s music career.


[5]   In 2012, Christine applied for disability benefits from the Social Security

      Administration. Her claim was denied at least once. On appeal, her benefits

      were approved on May 10, 2016, retroactive to July 1, 2012. The Social

      Security Administration found Christine was disabled due to “history of

      headache disorder, visual defect, restless leg syndrome, atypical chest pain,

      carpal tunnel syndrome, and back problems; obesity; personality disorder;

      depression; and anxiety[.]” (Ex. Vol. V at 75.)


[6]   Christopher vacated the marital residence in July 2014. At that time, he ceased

      paying the bills for the residence. Subsequently, the house was foreclosed upon,

      and Christine moved in with family members.




      3
          According to Christine, this coalition helped low income people pay their utility bills.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1705-DR-1092 | March 29, 2018          Page 3 of 10
[7]   On March 29, 2017, the trial court entered findings of fact and conclusions of

      law dissolving the marriage. Within its findings that “no real property debt or

      asset[ ] exists in the marital estate to be divided,” (App. Vol. II at 18), the trial

      court found that although Christine was approved for disability benefits, it was

      not convinced she was entitled to spousal maintenance. Specifically, the trial

      court found


              the Court is not convinced beyond a preponderance of the
              evidence that Wife is materially affected. There is conflicting
              evidence about whether Wife has been working while on
              disability. Furthermore, Wife’s testimony has not been entirely
              credible. The Court does not find that spousal maintenance is
              necessary and therefore declines to order same.


      (Id. at 22-23.)


[8]   As to attorney’s fees, the trial court found it had earlier found Christine “in

      contempt for willful failure to respond to requested discovery and entered

      sanctions including an award of attorney[‘s] fees.” (Id. at 23.) Other than the

      contempt sanctions, both parties were ordered to cover their own attorney’s

      fees.


[9]   On April 27, 2017, Christine filed a motion to correct error alleging the trial

      court erred when it denied her request for spousal maintenance and attorney’s

      fees. She alleged the trial court’s order was not supported by the evidence and

      the testimony. In her motion she argued both parties had testified as to her

      work history and her Exhibit C was entered into evidence without objection.

      Exhibit C was a document filled out by Christopher for the Social Security
      Court of Appeals of Indiana | Memorandum Decision 49A02-1705-DR-1092 | March 29, 2018   Page 4 of 10
       Administration. Within that document Christopher had documented his

       impressions of Christine’s ability to work and care for herself. Christopher had

       stated, amongst other things, Christine “cannot stay focused to pay attention

       during conversation [sic] or to pay attention to detail to complete tasks on time

       or properly.” (Ex. Vol. V at 65.) Additionally, Christine testified she had been

       unable to maintain meaningful employment since July 2012. Christine asserted

       that this evidence, together with evidence of Christopher’s income, showed she

       was entitled to spousal maintenance.


[10]   As to the attorney’s fees, Christine asserted the trial court did not enter findings

       of fact or conclusions of law as to whether it considered the resources of the two

       parties or their ability to engage in gainful employment when it denied

       Christine’s request for attorney’s fees. Christine argued she should have been

       awarded attorney’s fees because the parties’ incomes were substantially

       disparate. The trial court denied her motion on May 1, 2017.



                                 Discussion and Decision
[11]   Christine appeals the trial court’s denial of her requests for spousal maintenance

       and attorney fees. She asserts the trial court abused its discretion when it

       denied her requests at trial and in her motion to correct error. We review a trial

       court’s grant or denial of a motion to correct error for an abuse of discretion.

       Inman v. Inman, 898 N.E.2d 1281, 1284 (Ind. Ct. App. 2009). An abuse of

       discretion occurs if the trial court’s decision is against the logic and effect of the

       facts and circumstances that were before the court. Id. Determining whether

       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-DR-1092 | March 29, 2018   Page 5 of 10
       the court abused its discretion when it denied the motion to correct error

       requires we review the propriety of the trial court’s underlying judgment. In re

       Guardianship of M.N.S., 23 N.E.3d 759, 766 (Ind. Ct. App. 2014).


[12]   We note the record does not reflect that either party asked the trial court to

       enter findings pursuant to Indiana Trial Rule 52. 4 Nevertheless, the trial court

       entered a number of findings sua sponte as authorized by the Rule. When a

       general judgment is entered with findings, we will affirm it if it can be sustained

       on any legal theory supported by the evidence. Yanoff v. Muncy, 688 N.E.2d
1259, 1262 (Ind. 1997). Findings will be set aside only if they are clearly

       erroneous. Id. A finding is clearly erroneous only if the record contains no

       facts to support it either directly or by inference, and a judgment is clearly

       erroneous if it applies the wrong legal standard to properly found facts. Id.

       Superfluous findings, even if erroneous, cannot provide a basis for reversible

       error. Mullin v. Mullin, 634 N.E.2d 1340, 1341-42 (Ind. Ct. App. 1994).


                                          Spousal Maintenance
[13]   The trial court’s decision whether to award maintenance is wholly within its

       discretion, and we will reverse only when the decision is clearly against the

       logic and effect of the facts and circumstances of the case. Augspurger v. Hudson,

       802 N.E.2d 503, 508 (Ind. Ct. App. 2004). The presumption that the trial court




       4
         The parties do not mention whether either party filed a request for findings under Indiana Trial Rule 52.
       Nor do we find entry of such a filing in the Chronological Case Summary. As such, we presume the court’s
       findings of fact and conclusions of law were entered sua sponte.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-DR-1092 | March 29, 2018           Page 6 of 10
       correctly applied the law in deciding whether to award spousal maintenance is

       one of the strongest presumptions applicable to the consideration of a case on

       appeal. Id.


[14]   Indiana Code § 31-15-7-2 provides, in pertinent part:


               A court may make the following findings concerning
               maintenance:


               (1) If the court finds a spouse to be physically or mentally
               incapacitated to the extent that the ability of the incapacitated
               spouse to support himself or herself is materially affected, the
               court may find that maintenance for the spouse is necessary
               during the period of incapacity, subject to further order of the
               court.


[15]   The language of the statute indicates a maintenance award is not mandatory,

       even if a trial court finds a spouse’s incapacity materially affects her ability to

       support herself. Bizik v. Bizik, 753 N.E.2d 762, 769 (Ind. Ct. App. 2001), trans.

       denied. Our Indiana Supreme Court has noted the statute’s language evinces “a

       clear legislative intent to retain fairly strict limits on the power of courts to order

       maintenance without the consent of the parties.” Voigt v. Voigt, 670 N.E.2d
1271, 1277 (Ind. 1996). As such an award is designed to help provide for a

       spouse’s sustenance and support, the essential inquiry is whether the

       incapacitated spouse has the ability to support himself or herself. Alexander v.

       Alexander, 980 N.E.2d 878, 881 (Ind. Ct. App. 2012). We will not reverse a

       judgment merely because we might have, on the same evidence, reached a

       different conclusion. Id.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-DR-1092 | March 29, 2018   Page 7 of 10
[16]   Here, the trial court considered the spousal maintenance statute but found it

       was “not convinced beyond a preponderance of the evidence that [Christine’s

       ability to support herself was] materially affected.” (App. Vol. II at 22-23.) The

       trial court indicated conflicting evidence as to Christine’s work history had been

       presented and that it did not find Christine’s testimony to be “entirely credible.”

       (Id. at 23.)


[17]   At the hearing, evidence indicated Christine had worked a number of places

       after she resigned from AT&T. Christine testified she had worked for short

       periods of time at a community action coalition, a collection agency, and

       Xerox. In a Facebook post, Christine indicated she was working at Toyota,

       and in discovery, Christine stated she had “tried to work lately with Toyota, but

       ha[d] not been able to sustain the job because of [her] health.” (Ex. Vol. V at

       42.) However, at the hearing, Christine denied working for Toyota and stated it

       was “a fraudulent text. [She] wanted to see if [Christopher] was watching [her]

       Facebook[.]” (Tr. Vol. IV at 27.)


[18]   We cannot say the trial court abused its discretion in denying Christine’s

       request for spousal maintenance after finding the evidence of her work history

       was conflicting and her testimony was not credible. Christine’s arguments are

       invitations to reweigh the evidence and judge the credibility of the witnesses,

       which we cannot do.5 See In re Paternity of Pickett, 44 N.E.3d 756, 763 (Ind. Ct.




       5
        Christine also points to evidence of her inability to support herself. However, Christine began receiving
       disability benefits in the latter part of 2016 and then quit her job at Xerox. Christine did not present any

       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-DR-1092 | March 29, 2018               Page 8 of 10
Ohio App. 2015) (even if the record has evidence to support a contrary outcome, the

       appellate court considers the evidence favorable to the trial court’s judgment).


                                                Attorney’s Fees
[19]   A court “may order a party to pay a reasonable amount for the cost to the other

       party of maintaining or defending any proceeding under this article and for

       attorney’s fees[.]” Ind. Code § 31-15-10-1. We review for an abuse of

       discretion a decision on attorney’s fees in connection with a dissolution decree.

       Crider v. Crider, 15 N.E.3d 1042, 1053 (Ind. Ct. App. 2014), trans. denied. When

       deciding whether to award attorney’s fees, trial courts must consider the relative

       resources of the parties, their economic condition, the ability of the parties to

       engage in gainful employment and earn adequate income, and other factors that

       bear on the reasonableness of the award. Id.


[20]   The legislative purpose behind Indiana Code section 31-15-10-1 is to ensure that

       a party in a dissolution proceeding is able to retain representation when he or

       she would otherwise be unable to afford an attorney. Id. When one party is in

       a superior position to pay fees over the other party, an award of attorney fees is

       proper. Id.


[21]   The trial court summarily denied Christine’s request for attorney’s fees, stating

       only: “Regarding all other hours incurred, the parties shall each bear their own




       evidence that she was unable to support herself after she was approved for disability benefits. Thus, we again
       cannot say the evidence leads us to conclude the trial court abused its discretion.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-DR-1092 | March 29, 2018             Page 9 of 10
       attorney[‘s] fees and costs.” (App. Vol. II at 23.) Although Christine is correct

       the trial court did not provide specific findings regarding the factors it

       considered when it ordered each party to bear its own costs, the trial court had

       already found conflicting evidence had been presented “about whether

       [Christine] has been working while on disability[,]” (id.), and Christine’s

       “testimony has not been entirely credible.” (Id.) These findings were sufficient

       to support the court’s decision not to award attorney’s fees. See Stone v. Stone,

       991 N.E.2d 992, 998 (Ind. Ct. App. 2014) (when trial court enters findings sua

       sponte, “specific factual findings control only the issues they cover, while a

       general judgment standard applies to issues on which there are no findings”),

       aff’d on reh’g, 4 N.E.3d 666 (Ind. Ct. App. 2013).



                                               Conclusion
[22]   The trial court did not abuse its discretion when it denied Christine’s requests

       for spousal maintenance and attorney’s fees and, thus, did not abuse its

       discretion when it denied her motion to correct error. Accordingly, we affirm.


[23]   Affirmed.


       Vaidik, C.J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1705-DR-1092 | March 29, 2018   Page 10 of 10